Advisory Action (cont.)
It is asserted, that Claims 1-9 and 11-12 are pending and are rejected. Claims 1, 11, and 12 are amended, and claim 31 is newly added herein. Support for the amendment can be found in the original claims and the application as filed at e.g., paragraphs [0030], [0059], and [0060]. No new matter has been added. 
It is asserted, that the claim of the amount of proportion of L-guluronic acid in an alginate is not supported.  Although the amounts of two distinct types of alginates are disclosed (0004), the matter of the amount/proportion of the acids (guluronic or mannuronic) in those types of alginates are not discussed in the pending Specification.  Therefore no specificity is provided for how much of the guluronic acid or mannuronic acid is in an alginate, including wherein one exceeds the other, as in the proposed amendment of claim 1.
When looking toward para. 0030, it states “alginates are usually referred to as "high M" or "high G," depending on the proportions of mannuronic acid and guluronic acid they contain”. However, this does not impart the amount “high” refers to, or that one is higher than the other.
When looking toward paras. 0059, it states: “High "G" type alginate can improve product stability as compared to high "M" type alginate”, yet this does not describe how much mannuronic acid and guluronic acid is in these distinct alginates.  Pending para. 0060 has the same issue.




The only thing we can take away from the disclosure is that a high amount refers to some amount, however because something exists, it does mean that it is in an amount that exceeds something else that also exists.
It is further noted that the claim sets forth amounts in a single alginate, yet the disclosure repeatedly refers to different types of alginates. 

It is asserted, that as explained in the Telephonic Interview Summary herein above, it is believed that all rejections remaining in the case are moot in view of the amendments presented herein. Withdrawal of the rejections and allowance of the case is thus respectfully requested. In the event that any rejection is maintained, Applicants respectfully traverse to ensure responsiveness of this paper. 
In response, please see the response to arguments presented in said Interview Summary (cont.) sheet.

It is asserted, that regarding the asserted teaching of Loquercio (Thesis submitted to the Office of Graduate and Professional Studies of Texas A&M University), Applicants note that Loquercio does not cure the acknowledged defects of Cowan. For example, the claims recite a bubble bit having 3-8 mm in diameter. 
In contrast, Loquercio teaches nanoparticles that are much smaller. 
Although the nanoparticles are described to resemble a spherical shell and core type arrangement, the nano particles have a particle size of, e.g., 166.26 nm and are therefore outside the scope of the claims. Loquercio, abstract. 

In response, Cowan, the primary teaching provides that the size of the bubble bits are result effective, therefore makes obvious a variety of sizes; and Loquercio is not relied on for what the primary teaching already provides, merely the use of the claimed ingredients in the outer shell, which Cowan is completely silent on. Therefore this argument is not persuasive.

NOTE: The examiner finds nothing Allowable in this case, and suggests that if Applicant wants to consider moving toward their method of manufacture, by filing a Divisional Application, if/when allowable subject matter is found, we can rejoin the product if it relates thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793